          Case 1:20-cv-00522-NONE-JLT Document 69 Filed 12/11/20 Page 1 of 9


1
     Katherine Eskovitz                         Sean Eskovitz
2    ROCHE CYRULNIK FREEDMAN LLP                ESKOVITZ LAW
     1158 26th Street, No. 175                  1217 Wilshire Boulevard,
3    Santa Monica, CA 90403                     No. 3683
     keskovitz@rcfllp.com                       Santa Monica, CA 90402
4                                               seane@eskovitz.com
     Jordana Haviv
5    Richard R. Cipolla                         Brant W. Bishop
     ROCHE CYRULNIK FREEDMAN LLP                BRANT W. BISHOP, P.C.
6    99 Park Avenue, 19th Floor                 2000 Pennsylvania Avenue, NW
     New York, NY 10016                         Suite 7000
7    jhaviv@rcfllp.com                          Washington, DC 20006
     rcipolla@rcfllp.com                        brant@bishop.us
8
     Counsel for Apothio LLC
9
                                   UNITED STATES DISTRICT COURT
10                                EASTERN DISTRICT OF CALIFORNIA
         APOTHIO, LLC,                             No. 1:20-CV-00522-NONE-JLT
11
                          Plaintiff,
12                                                 SUR-REPLY IN OPPOSITION
                v.                                 TO DEFENDANTS’ MOTION
13                                                 TO STAY DISCOVERY
         KERN COUNTY; KERN COUNTY
14       SHERIFF’S OFFICE; CALIFORNIA              Date: TBD
         DEPARTMENT OF FISH AND WILDLIFE;          Time: --
15       DONNY YOUNGBLOOD; JOSHUA                  Dept: Courtroom 4
         NICHOLSON; CHARLTON H. BONHAM;            Judge: Hon. Jennifer L. Thurston
16       JOHN DOES #1 THROUGH #10,
         UNKNOWN AGENTS OF THE KERN
17       COUNTY SHERIFF’S OFFICE; JOHN
         DOES #11 THROUGH #20, UNKNOWN
18       AGENTS OF THE CALIFORNIA FISH
         AND WILDLIFE DEPARTMENT,
19
                          Defendants.
20

21

22

23
           Case 1:20-cv-00522-NONE-JLT Document 69 Filed 12/11/20 Page 2 of 9


1                                              ARGUMENT

2          Defendants’ reply brief in support of their motion to stay discovery (“Reply,” ECF No. 66)

3    underscores their failure to substantiate the imagined prejudices they claim they would suffer if

4    discovery were to proceed in this case according to the Federal Rules. While their reply brief

5    improperly introduces new facts and unsubstantiated allegations, it largely repeats the same

6    conclusory claims that failed to support Defendants’ requested stay in their opening brief.

7    Because Defendants still cannot support their requested stay, they instead ask this Court to pre-

8    judge Apothio’s Complaint and their pending motions to dismiss based on a recently, and

9    belatedly, produced probable cause affidavit. But that affidavit, which relates to only part of

10   Apothio’s Complaint, has no bearing on Defendants’ stay motion and, in any event, further

11   supports Apothio’s allegations that Defendants misrepresented and omitted material facts in that

12   affidavit. Discovery in this case has already begun, and the Court should reject Defendants’

13   attempts to derail it.

14    I.   Defendants’ Reply Only Highlights Their Inability to Demonstrate Interference and
           Prejudice
15
           In their opening brief, Defendants failed to make any showing, let alone meet their burden
16
     of demonstrating a strong showing, that proceeding with civil discovery in this case brought by
17
     Apothio would cause them prejudice by interfering with their misdemeanor prosecution of Trent
18
     Jones. Instead, Defendants asserted conclusory claims, advocating in essence for an automatic
19
     stay based on their filing of misdemeanor charges long after Apothio initiated this civil case for
20
     the massive destruction of its legal property. See ECF No. 58-1 (“Motion”) at 6. As Apothio
21
     explained in opposition, Defendants’ position is meritless. See ECF No. 61 at 7-19 (applying
22
     factors from Keating v. Office of Thrift Supervision, 45 F.3d 322, 324 (9th Cir. 1995)).
23

                                                      1
                       APOTHIO’S SUR-REPLY IN OPPOSITION TO MOTION TO STAY
                                  CASE NO. 1:20-CV-00522-NONE-JLT
            Case 1:20-cv-00522-NONE-JLT Document 69 Filed 12/11/20 Page 3 of 9


1          In their reply brief, Defendants improperly attempt to introduce new facts for their motion,

2    including the declaration of Andrew Halverson. ECF No. 66-1 (“Halverson Decl.”). But

3    Halverson’s belated and conclusory declaration cannot salvage Defendants’ motion. In an effort

4    to support Defendants’ assertion about the risk of interference with the misdemeanor case,

5    Halverson states, in total, only:

6               My statement of probable cause supporting the application for a search
                warrant of Apothio’s plants included information from witnesses who
7               requested confidentiality. Subsequently, information has to come to my
                attention causing concerns about witness tampering by Apothio and its
8               Chief Executive Officer, Trent Jones.

9    Id. ¶ 7.

10         Based on the signature date on the declaration, Defendants evidently obtained it before

11   filing their stay motion, but they elected not to include it with their opening brief. Defendants’

12   belated reliance on the conclusory declaration in reply is as ineffective as it is improper.

13         First, Defendants have now publicly filed the probable cause affidavit and produced other

14   related criminal discovery, so witness confidentiality can no longer provide any colorable

15   grounds for staying civil discovery. That such witnesses had requested confidentiality is no

16   surprise, however, because they were associated with a company that had recently initiated

17   litigation against Apothio—an obvious source of bias that the Halverson Declaration neglects to

18   disclose.

19         Second, the new and entirely conclusory allegation of witness tampering is as outrageous as

20   it is untrue and unsupported. Apothio strenuously disputes this serious accusation, which has

21   surfaced only through Halverson’s claim that he received some unidentified “information” that

22   purportedly caused him “concerns.” Neither Apothio nor Dr. Jones has been charged with

23   witness tampering, nor has Apothio, Dr. Jones, their counsel or the state court presiding over the

                                                      2
                        APOTHIO’S SUR-REPLY IN OPPOSITION TO MOTION TO STAY
                                   CASE NO. 1:20-CV-00522-NONE-JLT
            Case 1:20-cv-00522-NONE-JLT Document 69 Filed 12/11/20 Page 4 of 9


1    pending misdemeanor case been notified about such “concerns” by law enforcement, counsel for

2    Defendants, or anyone else.

3          Perhaps most importantly, the vague and conclusory Halverson affidavit provides no

4    competent support for accusing Apothio and Dr. Jones of a crime under California law. Cal Pen.

5    Code § 136.1. This unsubstantiated accusation is clearly insufficient for Defendants to satisfy

6    any of the relevant factors under Keating for a discovery stay. See Mendez v. City of Gardena,

7    2014 WL 12802931, at *4 (C.D. Cal. May 30, 2014) (“vaguely worded declarations making only

8    general assertions” insufficient to meet burden under Keating); SEC v. Christian Stanley, Inc.,

9    2012 WL 13009158, at *6 (C.D. Cal. Sept. 6, 2012) (detailed 12-page declaration by law

10   enforcement officer required to satisfy “substantial showing” under Keating analysis). Christian

11   Stanley illustrates the factual support in a declaration that might support a discovery stay, but is

12   entirely absent here: (1) evidence that the criminal defendant provided virtually identical pre-

13   drafted affidavits to potential investor witnesses; (2) evidence that the affidavits were inaccurate;

14   (3) evidence that the witnesses did not understand that affidavits’ contents; (4) evidence that the

15   defendant enticed signatures by claiming these affidavits would help unfreeze the investors’

16   money; (5) evidence that the defendant “sent potential investor witnesses a form ‘Objection

17   Letter,’” which at least one witness used. See id. at *1-2. 1 By contrast, the Halverson Declaration

18   obviously lacks any such substantiation.

19         Finally, Defendants do not even attempt to explain how their belated and baseless

20   allegations of witness tampering could support a stay of civil discovery. Any legitimate concerns

21   about witness tampering can be addressed by the courts in the civil and criminal matters. And

22
     1
      The court also cited record evidence that the defendant coached witnesses during breaks at depositions. See
23   Christian Stanley, 2012 WL 13009158 at *2 n.2.

                                                             3
                         APOTHIO’S SUR-REPLY IN OPPOSITION TO MOTION TO STAY
                                    CASE NO. 1:20-CV-00522-NONE-JLT
           Case 1:20-cv-00522-NONE-JLT Document 69 Filed 12/11/20 Page 5 of 9


1    Defendants may pursue criminal charges, of course, if the “concerns” are legitimate. But the

2    unsubstantiated Halverson Declaration provides no basis for staying discovery in Apothio’s civil

3    litigation while the government’s misdemeanor prosecution against Trent Jones continues.

4    II.   Defendants’ New “Alter Ego” Claim Is Baseless and Irrelevant

5          Defendants’ reply brief further asserts for the first time that Apothio is somehow the “alter

6    ego” of Dr. Jones and that allowing discovery to proceed here will “disguise witness tampering.”

7    Reply at 3. This conclusory allegation is baseless and, in any event, irrelevant to Defendants’

8    motion for a stay of civil discovery.

9          Defendants’ alter ego claim appears to acknowledge a fatal flaw in their motion—that Dr.

10   Jones and Apothio are different parties, see Opp. at 6—and attempts to address it through a false

11   and unsubstantiated claim that they are alter egos. But Apothio is its own corporate entity which

12   has shareholders and observes corporate formalities, including the formalities pertaining to Dr.

13   Jones’s role as CEO. Piercing that corporate veil is a “heavy burden” and “[a]lter ego is an

14   extreme remedy, sparingly used.” Clear Connection Corp. v. Comcast Cable Commc’ns Mgmt.,

15   LLC, No. 2:12 Civ. 02910, 2020 WL 6742890, at *6 (E.D. Cal. Nov. 17, 2020).

16         Defendants’ reply brief and accompanying attorney declaration come nowhere close to

17   showing that Apothio is Dr. Jones’s alter ego. Defendants’ sole attempted support for their claim

18   in an article published on the website HempGrower.com, which simply describes Apothio’s

19   research and development work in Canada in conjunction with a local college. See ECF No. 66-2

20   (“Smith Decl.”) ¶ 4; id. Ex. K. Far from supporting Defendants’ alter ego claim, the article

21   makes numerous references to other senior leaders at Apothio, aside from Dr. Jones. See id. Ex.

22   K at 1 (photograph of Joshua Renfro, labelled as Apothio “partner”); id. at 2 (“Members of

23   Apothio’s leadership team, including Jones, will split their time between the U.S. and

                                                      4
                      APOTHIO’S SUR-REPLY IN OPPOSITION TO MOTION TO STAY
                                 CASE NO. 1:20-CV-00522-NONE-JLT
            Case 1:20-cv-00522-NONE-JLT Document 69 Filed 12/11/20 Page 6 of 9


1    [Canada]”). It is telling that after a year of supposedly investigating Apothio and Dr. Jones, the

2    best evidence Defendants can muster for their “alter ego” theory is a news article that simply

3    describes Apothio’s business ventures.

4           Defendants’ “alter ego” claim cannot salvage their misguided stay motion for the separate

5    and independent reason that it is irrelevant to their burden of demonstrating prejudice. As

6    discussed in Apothio’s Opposition brief, and further above, Defendants have not made a showing

7    of any concrete harms they face if civil discovery were to proceed in this case. Defendants

8    certainly do not explain how their belated assertion of “alter ego” status carries their burden of

9    proving prejudice.

10   III.   The Belated Release of the Probable Cause Affidavit Does Not Support a Stay

11          Finally, Defendants attempt to rely on the recent release of the probable cause affidavit for

12   their meritless prediction that Apothio’s judicial deception claim will be dismissed in pending

13   motion practice. Reply at 5-6. Though reply briefing on a discovery motion is not the appropriate

14   place to litigate the merits of a pending motion to dismiss, the affidavit Defendants include only

15   provides further support for Apothio’s claims.

16          First, the probable cause affidavit repeatedly substantiates Apothio’s judicial deception

17   claim, including by failing to disclose to the Court Apothio’s numerous voluntary

18   communications and test results provided to Kern County (including the Kern County Sheriff’s

19   Office) in the months before the destruction, which both support Apothio’s status as an EARI

20   and that it was growing hemp, not marijuana. Compare Compl. ¶ 107 (alleging Defendants

21   omitted “the many communications Plaintiff had with Kern County and the Kern County’s

22   Sheriff Office about its hemp production”) with Smith Decl. Ex. O (excluding any reference to

23   communications Apothio had with the Kern County Sheriff’s Office or Kern County Agricultural

                                                       5
                       APOTHIO’S SUR-REPLY IN OPPOSITION TO MOTION TO STAY
                                  CASE NO. 1:20-CV-00522-NONE-JLT
           Case 1:20-cv-00522-NONE-JLT Document 69 Filed 12/11/20 Page 7 of 9


1    Commissioner about its operations and hemp varietals). The probable cause affidavit also

2    validates Apothio’s judicial deception claim by blatantly misrepresenting communications in an

3    effort to manufacture probable cause, for example, by stating that Dr. Jones admits in writing to

4    an illegal conspiracy to ship marijuana when in fact the writing reveals exactly the

5    opposite. Compare Smith Decl. Ex. O at 10 (Dr. Jones “states” in a settlement letter that

6    “Apothio conspired with NBGV” to ship marijuana) with Declaration of Katherine Eskovitz in

7    Further Opposition to the Motion to Stay, Ex. A (Dr. Jones in fact writes that “NBGV

8    unilaterally engaged in illegal and unacceptable behavior” by shipping marijuana). The probable

9    cause affidavit also supports Apothio’s other allegations, including improper testing, Compl.

10   ¶¶ 122-139, because, among other reasons, Defendants destroyed several fields (totaling well

11   over 100 acres) of Apothio hemp that tested well within the THC limits even by Defendants’

12   own testing with a stated 2% margin of error for their field testing. See Smith Decl. Ex. O at 8

13   (“Typical results will fall within 2% of a lab for flower . . . .”).

14         Second, while Defendants’ argument focuses exclusively on the impact of the probable

15   cause affidavit on Apothio’s judicial deception claim, Apothio has many other claims that are

16   subject to the same scope of discovery and will also survive the motion to dismiss. For example,

17   Apothio’s Fourth Amendment claim based on Defendants’ lack of probable cause for their

18   search and destruction is “independent of what was claimed in the search warrant application.”

19   Finkelstein v. San Mateo Cty. Dist. Attorney’s Office, No. 18-CV-09, 2019 WL 1048244, at *14

20   (N.D. Cal. Mar. 5, 2019). Similarly, Apothio’s Due Process claims do not depend on the judicial

21   deception allegations. See Compl. ¶ 172. And of course, as explained in Apothio’s Opposition,

22   Apothio’s state law claims, including under state law analogues of the Fourth Amendment and

23

                                                        6
                       APOTHIO’S SUR-REPLY IN OPPOSITION TO MOTION TO STAY
                                  CASE NO. 1:20-CV-00522-NONE-JLT
           Case 1:20-cv-00522-NONE-JLT Document 69 Filed 12/11/20 Page 8 of 9


1    Due Process claims, are guaranteed to survive because Defendants did not adequately move to

2    dismiss them. See Opp. at 21 (explaining that the Kern County Defendants did not move to

3    dismiss those claims at all and the F&W Defendants provide only one conclusory, and legally

4    incorrect, sentence of argument).

5         Regardless, because of Defendants’ stonewalling in producing the probable cause affidavit

6    for the past year, Apothio was not able to rely on that document in its Complaint and the

7    document is not before Judge Drozd on the pending motion to dismiss. As a result, while the

8    probable cause affidavit overwhelmingly confirms Apothio’s allegations in support of its judicial

9    deception claim, which are more than sufficient to satisfy Federal Rule of Civil Procedure

10   12(b)(6), Defendants’ reliance on the document at this stage is misplaced for this additional

11   reason.

12                                           CONCLUSION

13        For all the reasons stated above and in Apothio’s Opposition, the Court should deny

14   Defendants’ Motion to Stay Discovery in its entirety.

15   Dated: December 11, 2020
                                               /s/ Katherine Eskovitz
16                                             ROCHE CYRULNIK
                                                FREEDMAN LLP
17                                             Katherine Eskovitz
                                               1158 26th Street, No. 175
18                                             Santa Monica, CA 90403
                                               keskovitz@rcfllp.com
19                                             (646) 791-6883

20                                             Jordana Haviv (pro hac vice forthcoming)
                                               Richard R. Cipolla (pro hac vice)
21                                             99 Park Avenue, 19th Floor
                                               New York, NY 10016
22                                             jhaviv@rcfllp.com
                                               rcipolla@rcfllp.com
23

                                                     7
                      APOTHIO’S SUR-REPLY IN OPPOSITION TO MOTION TO STAY
                                 CASE NO. 1:20-CV-00522-NONE-JLT
     Case 1:20-cv-00522-NONE-JLT Document 69 Filed 12/11/20 Page 9 of 9


1
                                 /s/ Sean Eskovitz
2                                ESKOVITZ LAW
                                 Sean Eskovitz
3                                1217 Wilshire Boulevard, No. 3683
                                 Santa Monica, CA 90402
4                                seane@eskovitz.com

5                                BRANT W. BISHOP, P.C.
                                 Brant W. Bishop (pro hac vice)
6                                2000 Pennsylvania Avenue, NW
                                 Suite 7000
7                                Washington, DC 20006
                                 brant@bishop.us
8

9                                Counsel for Apothio LLC

10

11

12

13

14

15

16

17

18

19

20

21

22

23

                                      8
             APOTHIO’S SUR-REPLY IN OPPOSITION TO MOTION TO STAY
                        CASE NO. 1:20-CV-00522-NONE-JLT
